Boslaugh, J.
The defendant was convicted of embezzling $7,895.12 while acting as guardian for Harold Leonard Grosse. The information which was filed April 28, 1969, alleged the embezzlement occurred between March 1, 1966, and October 17, 1967. The defendant contends the judgment should be reversed because the information charged an offense that occurred in part more than 3 years before the date on which it was filed.
Under section 29-110, R. S. Supp., 1972, as amended in 1965, filing of a felony complaint before a magistrate *594and the issuance of an arrest warrant within 3 years after the date of the offense tolls the statute of limitations. The record here shows the complaint was filed in the county court on or about February 20, 1969, and a warrant was issued on that date. This was sufficient to toll the statute, and the assignment of error is without merit.
The defendant also complains that one of the prosecutors in his closing argument referred to the fact that the defendant would “not have the right to get up and rebut what I am saying now.” The remark had reference to the fact that the State was making the closing argument. It did not refer to the fact that the defendant, who had appeared pro se, had not testified.
The defendant was sentenced to imprisonment for 1 to 4 years. There is nothing in the record that indicates the sentence was excessive or an abuse of discretion by the trial court.
• The judgment of the District Court is affirmed.
Affirmed.